Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -4, 6-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickle et al. (US 2019/0277927 A1), hereinafter referred to as Stickle.	With reference to claim 1, Stickle teaches a magnetic resonance imaging (MRI) coil device, comprising: 	a first receiver coil portion (Fig. 12, 130, Fig. 27),	 a second receiver coil portion configured to fit with the first receiver coil portion to provide a receiver coil assembly, wherein the second receiver coil portion is moveable relative to the first receiver coil portion (Fig. 11, 102, Fig. 26), and 	a locking mechanism configured to limit relative movement between the first receiver coil portion and the second receiver coil portion when the first receiver coil portion and the second receiver coil portion are fit together (Fig. 11, 106).	With reference to claim 2, Stickle further teaches a transmitter coil assembly including a first shell, wherein the first shell defines a cavity, the second receiver coil portion is fixed in an upper portion of the cavity, and the first shell is configured to support a transmitter coil of the transmitter coil assembly (Fig. 26, ¶0073).	With reference to claim 3, Stickle further teaches the second receiver coil portion is an upper portion of the receiver coil assembly (Fig. 26), and the first receiver coil portion is a lower portion of the receiver coil assembly (Fig. 27).
With reference to claim 4, Stickle further teaches the first receiver coil portion includes a second shell; and the locking mechanism connects the first shell with the second shell to limit relative movement between the first shell and the second shell, so that the relative movement of the second receiver coil portion to the first receiver coil portion is limited (Fig. 12, 106).	With reference to claim 6, Stickle further teaches the second shell includes a container groove extending along an axial direction of the second shell; and the container groove is configured to support an object (Fig. 7, 100).	With reference to claim 7, Stickle further teaches the container groove includes a first end and a second end along the axial direction of the second shell; the first end is an end from which the object moves in and out of the container groove; and the second end is higher than the first end to allow the container groove to tilt along the axial direction of the second shell (Figs. 32, 33).	With reference to claim 8, Stickle further teaches the first shell includes a tube-shaped structure; the second receiver coil portion is arranged inside of the tube-shaped structure; and a space between the second receiver coil portion and the transmitter coil is formed by a part of the tube-shaped structure (Fig. 7).	With reference to claim 9, Stickle further teaches the transmitter coil is arranged on an outside surface of the tube-shaped structure (Figs. 26, 27).	With reference to claim 10, Stickle further teaches the second receiver coil portion includes a second receiver coil, and an upper supporting structure configured to support the second receiver coil (Fig. 26).	With reference to claim 11, Stickle further teaches the upper supporting structure includes a window; the first shell includes a channel for observation; and the channel extends from an end of the first shell to the window (Fig. 9, 112, 114, Fig. 19, 164).
With reference to claim 12, Stickle further teaches a periscope is positioned at a location of the window; and the periscope is arranged at an angle to an extension direction of the channel (Fig. 19, 164).	With reference to claim 13, Stickle further teaches the second receiver coil portion includes a first supporting structure and a second supporting structure, the first supporting structure being positioned at a first end of the second receiver coil portion, and the second supporting structure being positioned at a second end of the second receiver coil portion; and the transmitter coil assembly is moveable in a range limited by the first supporting structure and the second supporting structure (Figs. 11, 12, ¶0059-0060).
With reference to claim 16, Stickle teaches A method comprising: providing a receiver coil assembly, wherein the receiver coil assembly	includes a second receiver coil portion and a first receiver coil portion (Figs. 11 and 12; Figs. 26 and 27); 	providing a locking mechanism configured to limit relative movement between the second receiver coil portion and the first receiver coil portion when the second receiver coil portion and the first receiver coil portion are fit together (Fig. 12, 106); 	causing the second receiver coil portion to move relatively to the first receiver coil portion of the receiver coil assembly until the second receiver coil portion and the first receiver coil portion are fit together (¶0059-0060); and 	locking the second receiver coil portion with the first receiver coil portion based on a locking mechanism to set a relative movement limitation between the second receiver coil portion and the first receiver coil portion (¶0059-¶0060).	With reference to claim 17, Stickle further teaches unlocking the second receiver coil portion from the first receiver coil portion by releasing the locking mechanism to revoke the relative movement limitation between the second receiver coil portion and the first receiver coil portion (¶0059-0060).	With reference to claim 18, Stickle further teaches the locking mechanism includes a knob, the locking the second receiver coil portion with the first receiver coil portion based on a locking mechanism comprising: rotating the knob along a first direction (Fig. 12, 106, ¶0063).	With reference to claim 19, Stickle further teaches the second receiver coil portion is fixed to a transmitter coil assembly, the causing the second receiver coil portion of a receiver coil assembly to move relatively to the first receiver coil portion of the receiver coil assembly comprising: causing the transmitter coil assembly to move toward the first receiver coil portion (¶0059-0060).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickle as applied to claim 4 above, and further in view of Culver et al. (US 2015/0115962 A1), hereinafter referred to as Culver.	Stickle teaches all that is required as explained above, however is silent with regards to a connector.	Culver teaches the first shell includes a first connector end, the second shell includes a second connector end, wherein the first connector end and the second connector end are complementary (¶0029).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Culver with the device of Stickle so as to enable an easy connection between the halves of the MR coils.
Allowable Subject Matter
Claims 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "second receiver coil portion further includes a connecting rod connected to both the first supporting structure and the second supporting structure; the connecting rod is configured to support the transmitter coil assembly; and the transmitter coil assembly is moveable along the connecting rod" in combination with the remaining claim elements as set forth in claims 14 and 15.	The prior art does not disclose or suggest the claimed "second receiver coil portion includes a connecting rod configured to support the transmitter coil assembly, the causing the transmitter coil assembly to move toward the first receiver coil portion comprising: causing the transmitter coil assembly to move along the connecting rod" in combination with the remaining claim elements as set forth in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY H CURRAN/Primary Examiner, Art Unit 2852